United States Court of Appeals,

                                        Eleventh Circuit.

                                          No. 97-2540.

 Gregory SOLOMON, Patricia Beckwith, et al., on behalf of themselves and all others similarly
situated, Plaintiffs-Appellants,

                                                v.

 LIBERTY COUNTY COMMISSIONERS, Liberty County School Board, et al., Defendants-
Appellees.

                                          Feb. 3, 1999.

Appeal from the United States District Court for the Northern District of Florida. (Nos. CV-7009
& 85-CV-7010), Maurice M. Paul, Judge.

Before HATCHETT, Chief Judge, BLACK, Circuit Judge, and KRAVITCH, Senior Circuit Judge.

       HATCHETT, Chief Judge:

       Appellants Gregory Solomon and two other black registered voters of Liberty County,

Florida, appeal the district court's judgment that the county's at-large system of electing its

commissioners and school board members does not run afoul of section 2 of the Voting Rights Act

of 1965, as amended, 42 U.S.C. § 1973 (1994). Finding clear error, in part because of the court's

reliance on the electoral success of a black candidate during the pendency of this litigation, we

reverse and remand for the implementation of a remedy.

                                  I. PROCEDURAL HISTORY

       This lawsuit began in 1985 in the United States District Court for the Northern District of

Florida. Appellants sued Liberty County's Commission, School Board, and commissioners and

members in their official capacities (collectively appellees), alleging that at-large elections

unlawfully diluted minority voting strength, in violation of section 2 of the Voting Rights Act, 42
U.S.C. § 1973.1 In March 1986, the district court conducted a five-day bench trial and, a year later,

entered final judgment in favor of appellees. See Solomon v. Liberty County, Fla., Nos. 85-7009-

MMP, 85-7010-MMP (N.D.Fla. May 4, 1987) (unpublished).

       On appeal, a panel of this court vacated and remanded for further findings of fact. Solomon

v. Liberty County, Fla., 865 F.2d 1566 (11th Cir.1988) (Solomon I ), vacated, 873 F.2d 248 (11th

Cir.1989). In April 1990, the court reheard the case en banc. Solomon v. Liberty County, Fla., 899

F.2d 1012 (11th Cir.1990) (en banc ) (Solomon II ), cert. denied, 498 U.S. 1023, 111 S.Ct. 670, 112

L.Ed.2d 663 (1991). Unanimously vacating and remanding for further proceedings, the court held

that contrary to the district court's judgment, appellants satisfied the three factors set forth in

Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986), "as a matter of law[.]"

Solomon II, 899 F.2d at 1013 (per curiam ).

       The court, however, divided five-five concerning the significance of that holding. See

Solomon II, 899 F.2d at 1013-21 (Kravitch, J., specially concurring), 1021-37 (Tjoflat, C.J., specially

concurring). According to five judges, appellants established section 2 violations and deserved a

remedy. See Solomon II, 899 F.2d at 1021 (Kravitch, J., specially concurring). The other five

judges, however, reaffirmed the prior panel's opinion that further findings of fact were warranted.

See Solomon II, 899 F.2d at 1021, 1037 (Tjoflat, C.J., specially concurring). Unable to create a

majority opinion, the en banc court simply instructed the district court "to proceed in accordance

with Gingles, giving due consideration to the views expressed in Chief Judge Tjoflat's and Judge

Kravitch's specially concurring opinions." Solomon II, 899 F.2d at 1013 (per curiam ).


   1
    Appellants' lawsuit against the School Board encompassed not only section 2 of the Voting
Rights Act but also the Fourteenth and Fifteenth Amendments to the United States Constitution.
Because of our holding, we need not reach the constitutional claim. Accord Solomon v. Liberty
County, Fla., 865 F.2d 1566, 1569 n. 2 (11th Cir.1988) (Solomon I ) (appellants' "constitutional
claims are not before us on appeal"), vacated, 873 F.2d 248 (11th Cir.1989).
         On remand, the district court granted appellees' motion to supplement the record and

conducted a half-day trial. Based on the evidence it admitted in the first and second trials and two

judicially noticed facts, the district court again found that Liberty County's at-large elections do not

violate section 2 and entered final judgment in favor of appellees. See Solomon v. Liberty County,

Fla., 957 F.Supp. 1522 (N.D.Fla.1997) (Solomon III ).

                                         II. BACKGROUND

         Liberty County is located in northwest Florida. It is especially rural; the Apalachicola

National Forest encompasses much of its 836 square miles. As Florida's least densely-populated

county, it averages seven persons per square mile. Liberty County's population totals only 5,569.2

Of Liberty County's 5,569 residents, 982—or 17.63 percent—are black.3 The county's total voting

age population (that is, persons over the age of 18) is 3,320, of whom 831—or 25.03 percent—are

black.

         Residents vote at one of eight precincts.4 Candidate seat-wise, however, five equally

populous residential districts divide Liberty County. "To a great extent, the county is ... racially

segregated." Solomon III, 957 F.Supp. at 1558. Approximately 90 percent of its black population

lives in "residential district 1," which corresponds somewhat to voting precincts 1 and 2.5 Of

residential district 1's 640 registered voters in 1991, blacks comprise 295—or 46.09 percent.

   2
     Current figures are based on the 1990 census and other evidence presented at the second
trial. At the time of the first trial, Liberty County's population was 4,260.
   3
   At the time of the first trial, blacks totaled 471—or 11.06 percent—of Liberty County's 4,260
population.
   4
   Apparently, at the time of the first trial, seven voting precincts existed. See Solomon v.
Liberty County, Fla., Nos. 85-7009-MMP, 85-7010-MMP, at 11 (N.D.Fla. May 4, 1987)
(unpublished).
   5
    According to the evidence at the first trial, blacks comprise 58.05 percent of precinct 1 and
56.92 percent of precinct 2.
Although "significant socio-economic disparities" exist between Liberty County's white and black

residents, substantially all of its voters are Democrats. Solomon III, 957 F.Supp. at 1559.

        Liberty County's Commission and School Board each consists of five members who serve

staggered four-year terms. Candidates run for numbered seats that correspond to their residential

district. Voters elect candidates at-large, that is, the entire county electorate votes for one candidate

from each residential district. To become their party's nominee, candidates must receive a majority

(that is, greater than 50 percent) of the county-wide vote. If no candidate receives a majority in the

first primary election, the county conducts a second (or run-off) primary election. To win the

general election, candidates must obtain a plurality (that is, more than their opponents) of the

county-wide vote. Because most candidates in Liberty County are Democrats, voters usually decide

races during the primary elections.

        Prior to the commencement of this case, four black candidates unsuccessfully ran for

county-wide office. "Black candidates for seats on the school board included Charles Berrium in

1968, and Earl Jennings in 1980 and 1984. In 1984, Gregory Solomon ran for a seat on the county

commission." Solomon III, 957 F.Supp. at 1557. Six months after 1990's en banc mandate,

however, Jennings won the residential district 1 seat on the county commission, defeating a white

opponent in the primary and a white Republican incumbent in the general election. In 1992, voters

reelected Jennings in the run-off primary over three white opponents, two of whom failed to make

it past the first primary. In 1996, two black candidates and one white candidate challenged Jennings,

but he again prevailed in the run-off primary election. According to the record, Jennings is the only

black candidate that Liberty County voters have elected to public office.

                          III. DISTRICT COURT'S FINDINGS OF FACT

        In its memorandum opinion, the district court rendered findings of fact that favored both
appellants and appellees before it ultimately found no vote dilution. As to findings of fact that

favored appellants, the district court first recognized the unanimous en banc holding that appellants

had proved the three Gingles factors, that is, Liberty County's (1) black voters are "sufficiently large

and geographically compact to constitute a majority in a single-member district[,]" namely

residential district 1; (2) black voters are "politically cohesive"; and (3) the "white majority votes

sufficiently as a bloc to enable it" usually to defeat black voters' "preferred candidate." Gingles, 478

U.S. at 50-51, 106 S.Ct. 2752; Solomon III, 957 F.Supp. at 1555. Additionally, the court found that

"a high degree of racially polarized voting" exists. Solomon III, 957 F.Supp. at 1560. Fifth, it stated

that "the continued use of the majority vote requirement can work to the detriment of black

candidates[,]" as can "the size of Liberty County[.]" 957 F.Supp. at 1560-61. Finally, the court

pointed out that "[b]lacks have not achieved proportional representation on the Liberty County

School Board." 957 F.Supp. at 1570.

        As to findings of fact that favored appellees, the district court first found "no evidence" that

the historical and "remaining vestiges of official discrimination in Liberty County" hinder "the

ability of blacks to participate in the political process[.]" Solomon III, 957 F.Supp. at 1559. Next,

it held that because of Jennings's 1990 electoral success, "blacks have not been excluded from

Liberty County's informal slating process" that consists of "large white families" with which

candidates "must align themselves" "[i]n order ... to be successful[.]" 957 F.Supp. at 1561-63 & nn.

96-97. Additionally, according to the court, black candidates' "lack of knowledge of the dynamics

of running effective campaigns[,]" as opposed to "the present socio-economic effects of past

discrimination[,]" "significant[ly] imped[e] ... black political participation in Liberty County." 957

F.Supp. at 1564-65. Fourth, the court found "no record evidence of any recent overt or subtle racial

appeals in campaigns in Liberty County." 957 F.Supp. at 1565. Further, it stated that "the more
recent history of elections in Liberty County shows consistent electoral success by the black

candidate of choice for public office," Jennings. 957 F.Supp. at 1566. Sixth, the court found that

"with few exceptions, the Liberty County School Board and County Commission have been

responsive to the needs of the black community." 957 F.Supp. at 1567. Moreover, "as a matter of

law[,]" the court concluded, appellants "failed to establish that the policy underlying the use of

at-large elections in Liberty County is tenuous." 957 F.Supp. at 1568. Eighth, it stated that "racial

animus" does not drive Liberty County's electoral process. 957 F.Supp. at 1570. Finally, citing

Jennings's election and re-elections, the court found that blacks "clearly" enjoy "proportional

representation on the county commission." 957 F.Supp. at 1570.

                                             IV. ISSUE

        The encompassing issue before us is whether the district court erred in finding that Liberty

County's at-large method of electing its county commissioners and school board members does not

violate section 2 of the Voting Rights Act, 42 U.S.C. § 1973. We review the district court's

historical, subsidiary and ultimate findings of fact for clear error. See Gingles, 478 U.S. at 79, 106

S.Ct. 2752 ("[T]he clearly-erroneous test of [Federal Rule of Civil Procedure] 52(a) is the

appropriate standard for appellate review of a finding of no vote dilution."). "[A] finding is "clearly

erroneous' when although there is evidence to support it, the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has been committed." Anderson v. City

of Bessemer City, N.C., 470 U.S. 564, 573, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985) (internal

quotation marks and citation omitted). Additionally, "we will correct a district court's errors of law

and its findings of fact based upon misconceptions of law." Negron v. City of Miami Beach, Fla.,

113 F.3d 1563, 1566 (11th Cir.1997).

                                          V. DISCUSSION
        To prevail on a claim of vote dilution under section 2 of the Voting Rights Act, plaintiffs

must establish that, "based on the totality of circumstances," "the political processes leading to

nomination or election in the State or political subdivisions are not equally open to [racial minority]

participation ... in that its members have less opportunity than other members of the electorate to

participate in the political process and to elect representatives of their choice." 42 U.S.C. § 1973.

At minimum, section 2 plaintiffs must prove "the three now-familiar Gingles factors

(compactness/numerousness, minority cohesion or bloc voting, and majority bloc voting)[.]"

Johnson v. De Grandy, 512 U.S. 997, 1011, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994). However,

       other factors ... may, in "the totality of circumstances," support a claim of racial vote
       dilution. Derived from the Senate Report accompanying the 1982 amendment to section 2,
       those factors include:

               1. the extent of any history of official discrimination in the state or political
               subdivision that touched the right of the members of the minority group to register,
               to vote, or otherwise to participate in the democratic process;

               2. the extent to which voting in the elections of the state or political subdivision is
               racially polarized;

               3. the extent to which the state or political subdivision has used unusually large
               election districts, majority vote requirements, anti-single shot provisions, or other
               voting practices or procedures that may enhance the opportunity for discrimination
               against the minority group;

               4. if there is a candidate slating process, whether the members of the minority group
               have been denied access to that process;

               5. the extent to which members of the minority group in the state or political
               subdivision bear the effects of discrimination in such areas as education, employment
               and health, which hinder their ability to participate effectively in the political
               process;

               6. whether political campaigns have been characterized by overt or subtle racial
               appeals; [and]

               7. the extent to which members of the minority group have been elected to public
               office in the jurisdiction.
       Gingles, 478 U.S. at 36-37, 106 S.Ct. at 2759 (quoting S.Rep. No. 417, at 28-29, reprinted
       in 1982 U.S.C.C.A.N. at 177, 206-07). Additional factors that may be probative of vote
       dilution in some cases are:

               [8.] whether there is a significant lack of responsiveness on the part of elected
               officials to the particularized needs of the members of the minority group; [and]

               [9.] whether the policy underlying the state or political subdivision's use of such
               voting qualification, prerequisite to voting, or standard, practice or procedure is
               tenuous.

       Gingles, 478 U.S. at 37, 106 S.Ct. at 2759.

Nipper v. Smith, 39 F.3d 1494, 1511 (11th Cir.1994) (en banc ) (plurality opinion of Tjoflat, C.J.),

cert. denied, 514 U.S. 1083, 115 S.Ct. 1795, 131 L.Ed.2d 723 (1995). Also, in a section 2 case

involving state legislative single-member districts, the Supreme Court announced another factor,

proportionality, that it defined as the relationship between "the number of majority-minority voting

districts [and] minority members' share of the relevant population." De Grandy, 512 U.S. at 1013-14

& n. 11, 114 S.Ct. 2647. Finally, two judges of this court consider racial bias in the voting

community to be a relevant factor. Nipper, 39 F.3d at 1524 ("The defendant may rebut the plaintiff's

evidence by demonstrating the absence of racial bias in the voting community[.]") (plurality opinion

of Tjoflat, C.J., with Anderson, J.).

       In this case, the district court outlined what it believed to be "a reasoned methodology for

examining claims under section 2":

       In order to prove unlawful vote dilution, in violation of section 2, a plaintiff must meet the
       following test. First, the plaintiff must demonstrate the three Gingles factors of geographic
       compactness, political cohesiveness, and racial bloc voting. If one or more of the Gingles
       factors is not shown, then the defendant prevails. If all three factors are proven, then the
       court must review all relevant evidence under the totality of the circumstances. The
       defendant may present evidence of the lack of racial bias in the community, proportionate
       representation, past and present electoral success, as well as proof of the other factors which
       are indicative of the existence or non-existence of vote dilution. The plaintiff may respond
       in kind. Without treating any single factor as dispositive, the reviewing court will finally
       determine through a searching inquiry whether the members of the minority group are denied
       equal political opportunity with respect to their race or color. If they are, then a claim under
       section 2 has been established.

Solomon III, 957 F.Supp. at 1553-54. The parties do not dispute the legal accuracy of this

framework. Rather, they dispute the district court's application of it as well as the dilution factors.

As we outlined in section III of this opinion, the district court found that the three Gingles factors,

Senate Factors 2 and 3, and a lack of proportionality (only as to the school board) cut in favor of

appellants. On the other hand, the court weighed Senate Factors 1, 4-9, proportionality (only as to

the county commission), and the absence of racial bias in favor of appellees. Appellants argue that

the district court clearly erred in rendering findings adverse to them, including its ultimate

determination of no vote dilution. Appellees defend the district court's judgment, contending that

it properly resolved conflicts in the evidence and considered the totality of the circumstances.

                                                   A.

       We begin with appellants' principal assignment of error, the district court's reliance on the

electoral success of Earl Jennings, a black county commissioner. One of the two "most important

Senate Report factors" is the "extent to which minority group members have been elected to public

office in the jurisdiction." Southern Christian Leadership Conference of Alabama v. Sessions, 56

F.3d 1281, 1301 (11th Cir.1995) (en banc ) (quoting Gingles, 478 U.S. at 48 n. 15, 106 S.Ct. 2752,

and Senate Report at 28-29) (Hatchett, J., dissenting), cert. denied, 516 U.S. 1045, 116 S.Ct. 704,

133 L.Ed.2d 660 (1996). It is undisputed that prior to 1990, no black candidate—including

Jennings—had been elected to a county-wide office. At the second trial, appellees proffered the

results of the September 1990 Democratic primary, in which Jennings became the party's nominee:

       Voting Precinct:        1       2       3        4      5       6       7       8

       Earl Jennings: 108      138      126    225      185    122     25      37

       Mary Johnson [white]:            35      94      110    181     169     118     26      35
               Absentees        Total

       Earl Jennings: 61       1027

       Mary Johnson [white]:             69      837

In 1990's general election, Jennings narrowly beat the Republican incumbent:

       Voting Precinct:         1       2       3        4       5       6        7       8

       Earl Jennings: 106      134       93     159     145      115     30       49

       Newton Walden [white]:            32      84      140     227     152      63      15      22



               Absentees        Total

       Earl Jennings: 52       883

       Newton Walden [white]:            59     794

       After the second trial, at appellees' request, the district court took judicial notice of Jennings's

1992 reelection. The September 1992 first primary results were as follows:

       Voting Precinct:         1       2       3        4       5       6        7       8

       Earl Jennings: 110      137      103     212     126      145     13       49

       Willis Brown [white]:             11      81     130      137     128      89      12      13

       Jerry Proctor [white]: 30         48      77     118       42      42     15       18

       Rocky Shiver [white]:             46      56      67      132     104      69      47      21



               Absentees        Total

       Earl Jennings: 68       963

       Willis Brown [white]:             47     648
       Jerry Proctor [white]: 31       421

       Rocky Shiver [white]:            47     589

In October 1992's run-off primary election, facing no Republican opposition, Jennings retained his

seat on the county commission:

       Voting Precinct:        1       2       3        4       5       6       7       8

       Earl Jennings: 134      170      150    282     186      173     52      55

       Willis Brown [white]:            52     139      189     275     211     166     41      32



               Absentees       Total

       Earl Jennings: 114      1316

       Willis Brown [white]:           123     1228

       Similarly, the district court judicially noticed Jennings's 1996 reelection. In the first primary,

Jennings faced two black and one white challengers:

       Voting Precinct:        1       2       3        4       5       6       7       8

       Earl Jennings: 51       146      99     186     185      170     16      44

       Willis Brown [white]:            23      78     111      229     140     137     21      21

       Stafford Dawson [black]:        112      65      73      163      89      51     22      10

       Helen Hall [black]:      26      40      28      72      24       22     11      16



               Absentees       Total

       Earl Jennings: 96       993

       Willis Brown [white]:            80     840

       Stafford Dawson [black]:         38     623
        Helen Hall [black]:     29      268

Jennings defeated Willis Brown—the same white opponent he beat in 1992—in the 1996 run-off

primary:

        Voting Precinct:        1       2       3       4       5       6       7       8

        Earl Jennings: 138      197      183    287     215     182     37      55

        Willis Brown [white]:            51     111      137    314     189     163     25      31



                Absentees       Total

        Earl Jennings: 183      1477

        Willis Brown [white]:           109     1130

        The district court cited this data almost exclusively in finding that: (1) Jennings achieved

consistent electoral success in 1990, 1992 and 1996 as the black candidate of choice (Senate Factor

7); (2) the informal but controlling white family slaters endorsed Jennings in 1990 and, therefore,

did not exclude black candidates in general (Senate Factor 4); and (3) blacks enjoyed proportional

representation on the county commission because Jennings held one of five seats, a proportion in

line with Liberty County's black population (De Grandy ). See Solomon III, 957 F.Supp. at 1561-63

& nn. 96-97, 1565, 1570.

        We agree with appellants that the district court clearly erred in rendering the first two

findings (Senate Factors 7 and 4), but we hold that the district court did not clearly err with the third

finding (DeGrandy /proportionality). It is well-recognized that "[e]lections of minority candidates

during the pendency of Section Two litigation ... have little probative value." Davis v. Chiles, 139

F.3d 1414, 1417 n. 2 (11th Cir.1998) (assigning "little probative value" to the post-trial appointment

and reelection of a black judge in Florida's Second Judicial Circuit, which includes Liberty County,
and the "recent" election of a black judge who faced a white opponent in Leon County, Florida).

In crafting this rule, Congress, the Supreme Court and the former Fifth Circuit reasoned that "the

possibility exists that the majority citizens might evade [§ 2] by manipulating the election of a "safe'

minority candidate" and that pending litigation "might" work "a one-time advantage for black

candidates in the form of unusual organized political support by white leaders concerned to forestall

single-member districting." Gingles, 478 U.S. at 75-76, 106 S.Ct. 2752 (quoting in part Senate

Report at 29, and Zimmer v. McKeithen, 485 F.2d 1297, 1307 (5th Cir.1973) (en banc ), aff'd sub

nom., East Carroll Parish School Bd. v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296

(1976) (per curiam )). Indeed, because it is couched in "possibilities" and "mights," this rule may

very well be unconditional, that is, not requiring proof beyond the timing of the election. See also

NAACP v. Gadsden County Sch. Bd., 691 F.2d 978, 983 (11th Cir.1982) ("[P]oliticians might find

it politically expedient to have a "token' black school board member.") (emphasis added).

        In any event, to be sure, the circumstances surrounding Jennings's 1990 election fit squarely

within the rule's rationale. Following two unsuccessful school board elections, Jennings became

Liberty County's first elected county official after not only the filing of this lawsuit, but also the en

banc court's mandate that appellants proved the three Gingles factors as a matter of law. Indeed, it

occurred in the wake of five circuit judges concluding that appellants established liability and

deserved a remedy. See Solomon II, 899 F.2d at 1021 (Kravitch, J., specially concurring).

Furthermore, as the district court found, Jennings would not have won the Democratic primary but

for the support of "large white families" that ran Liberty County's informal slating process. See

Solomon III, 957 F.Supp. at 1561-62. The "possibility" of vote "manipulation" further intensifies

when we consider the anomalous polarization data associated with Jennings's pre-litigation races.

Gingles, 478 U.S. at 75-76, 106 S.Ct. 2752. According to all ten judges of the en banc court who
reviewed that data, the white majority likely perceived Jennings as a "safe" minority candidate. See

Solomon II, 899 F.2d at 1019-20 nn. 8 & 9 ("[T]he white establishment in Liberty County backed

Earl Jennings' 1980 school board candidacy.") (Kravitch, J., specially concurring); Solomon I, 865

F.2d at 1579-81 & n. 26 ("[V]oting patterns were not polarized in Earl Jennings's 1980 candidacy.

The reason for this lack of polarization may well be explained by the district court's observation that

Jennings had run on a "white slate.' ").                Jennings's beating a Republican in a

predominately-Democrat county and twice retaining his seat as an incumbent are other "special

circumstances" that likely belie his electoral success. Meek v. Metropolitan Dade County, Fla., 985

F.2d 1471, 1483-84 (11th Cir.1993) ("[T]he presence of special circumstances such as incumbency

or lack of opposition may explain the success of the minorities' preferred candidate in some

elections.") (per curiam ) (emphasis added). But cf. Solomon III, 957 F.Supp. at 1556 n. 79 ("[A]ny

suggestion that racial polarization in the county was somehow caused by partisan politics ... would

have no meaning here.") (distinguishing League of United Latin Am. Citizens, Council No. 4434 v.

Clements, 999 F.2d 831 (5th Cir.1993) (en banc ), cert. denied, 510 U.S. 1071, 114 S.Ct. 878, 127

L.Ed.2d 74 (1994)) (emphasis added). So is 1992's first primary, where Jennings faced three white

challengers. See Rollins v. Fort Bend Indep. Sch. Dist., 89 F.3d 1205, 1212 (5th Cir.1996) ("The

evidence demonstrates that minority candidates have been elected to the ... school board without

special circumstances, such as a candidate running unopposed or opposed by two strong Anglo

candidates.") (emphasis added).

        Contrary to the district court's view, appellees, not appellants, bore the burden of proving

that Jennings's success had probative value. See Solomon III, 957 F.Supp. at 1566 ("There has been

no suggestion nor proof offered by Plaintiffs that white officials or white voters in Liberty County

have manipulated the electoral success of Mr. Jennings in order to defeat Plaintiff's vote dilution
challenge.") (emphasis added). Although section 2 plaintiffs bear the burden of proving the Gingles

factors and other factors in the totality of circumstances that support a finding of vote dilution,

defendants bear the burden of proving any factor that they believe weighs in their favor. See

Sanchez v. Colorado, 97 F.3d 1303, 1322 (10th Cir.1996) ("Plaintiffs are not required to rebut all

the evidence of non-dilution to establish vote dilution."), cert. denied, --- U.S. ----, 117 S.Ct. 1820,

137 L.Ed.2d 1028 (1997); Teague v. Attala County, Miss., 92 F.3d 283, 290 (5th Cir.1996) ("[T]he

district court errs by placing the burden on plaintiffs to disprove that factors other than race affect

voting patterns in Attala County."), cert. denied, --- U.S. ----, 118 S.Ct. 45, 139 L.Ed.2d 12 (1997);

accord Nipper, 39 F.3d at 1513 ("A defendant in a vote dilution case may always attempt to rebut

the plaintiff's claim by introducing evidence of objective, non-racial factors under the totality of the

circumstances standard.") (plurality opinion of Tjoflat, C.J.). Consistent with this standard and the

district court's undisputed legal framework, as proponents of the post-en banc evidence (and to rebut

the presumption that the election of a minority candidate during section 2 litigation carries no more

than nominal probative value), appellees bore the burden of proving that Jennings was, in fact, the

black candidate of choice. Cf. United States v. Marengo County Comm'n, 731 F.2d 1546, 1574-75

(11th Cir.) ("In view of the evidence already in the record, the defendants bear the burden of

establishing that circumstances have changed sufficiently to make our finding of discriminatory

results in 1978 inapplicable in 1984."), cert. denied, 469 U.S. 976, 105 S.Ct. 375, 83 L.Ed.2d 311

(1984). In proffering only the election results, however, they failed to meet that burden as a matter

of law. Unquestionably, mere proof of Jennings's race could not support a finding that he was the

choice of black voters. See Sanchez, 97 F.3d at 1320. Importantly, appellees did not proffer any

statistical analysis at the second trial. See Solomon III, 957 F.Supp. at 1560 n. 89 (appellees did not

"bother[ ] to analysis of [Jennings's] elections in 1990, 1992, and 1996"). Nor could appellees rely
on pre-en banc statistical evidence concerning Jennings to show that he was the black candidate of

choice. Even the original appellate panel considered that evidence to be of little value. See Solomon

I, 865 F.2d at 1581 ("Earl Jennings, although black, may not have been perceived as a black

candidate.").

        The district court's sua sponte mathematical analysis of the 1990, 1992 and 1996 elections

results further evinces clear error. Although neither party argued percentages at trial or in their

proposed findings of fact and conclusions of law, the court became its own math advocate. In

finding Jennings to be the "overall ... black candidate of choice[,]" the court stated that

       [i]n the 1990 election, Mr. Jennings received 75.52 percent of the votes cast in district 1 in
       the first primary, and 76.81 percent of the votes cast in district 1 in the general election....
       In the 1992 election, Mr. Jennings received 55.84 percent of the votes cast in district 1 in the
       first primary (a figure less conclusive of black support), and 72.04 percent of the votes cast
       in district 1 in the second primary.... In the 1996 election, black support in the first primary
       was apparently divided between the three black candidates (Mr. Jennings received 24.06
       percent of the vote in residential district 1, compared to 52.83 percent for Stafford Stanley
       Dawson and 12.26 percent for Helen Hall), but was squarely behind Mr. Jennings in the
       second primary when he garnered 73.02 percent of the votes cast in district 1.

Solomon III, 957 F.Supp. at 1562-63 n. 97 (emphasis added). As is readily apparent, although it

divided the numbers correctly, the court used data from "voting precinct 1" to reach conclusions

about "residential district 1."6 This was clear error. "Voting precinct 1" simply refers to one of eight



   6
    Although no party points out these errors to us, they are patently obvious. According to the
table that we have reproduced in the text of the opinion, in the 1990 primary, Jennings received
75.52 percent (108 / (108 + 35)) of the votes in precinct 1—a figure that the district court
erroneously attributed to "district 1." Likewise, (1) in the 1990 general election, Jennings
received 76.81 percent (106 / (106 + 32)) of the votes in precinct 1, not "district 1"; (2) in the
1992 first primary election, Jennings received 55.84 percent (110 / (110 + 11 + 30 + 46)) of the
votes in precinct 1, not "district 1"; (3) in the 1992 run-off primary election, Jennings received
72.04 percent (134 / (134 + 52)) of the votes in precinct 1, not "district 1"; (4) in the 1996 first
primary election, Jennings received 24.06 percent (51 / (51 + 23 + 112 + 26)) of the votes in
precinct 1, not "residential district 1"; and (5) in the 1996 run-off primary election, Jennings
received 73.02 percent (138 / (138 + 51)) of the votes in precinct 1, not "district 1." Solomon III,
957 F.Supp. at 1562-63 n. 97.
physical polling locations. "Residential district 1," in contrast, represents one of five seats for which

county commission and school board candidates run, as well as a would-be single-member district

where blacks, together with the white cross-over vote, are "sufficiently large in number and

geographically compact to constitute a majority[.]" Gingles, 478 U.S. at 50, 106 S.Ct. 2752; see

Solomon I, 865 F.2d at 1574 ("[I]f white crossover votes are included, an effective black majority

would be achieved in the district."). Plainly, residential district 1's borders do not equate to those

of voting precinct 1; according to the district court itself, "residential district 1 ... includes the first

and second precincts." Solomon III, 957 F.Supp. at 1556 (emphasis added). Nor does residential

district 1 represent the simple combination of voting precincts 1 and 2. Compare Solomon III, 957

F.Supp. at 1556 ("[B]lacks comprise 46.09 percent of all the registered voters in residential district

one.") with 957 F.Supp. at 1562 n. 96 (voting precinct 1 is 58.05 percent black, and voting precinct

2 is 56.92 percent black).

         Our finding clear error in the district court's reliance on Jennings's electoral success,

although "inherently fact-intensive," comports with precedent. Nipper, 39 F.3d at 1498 (plurality

opinion of Tjoflat, C.J.). In NAACP v. Gadsden County Sch. Bd., this court held that the district

court attached "inordinate significance" to a single black candidate's successful, at-large election to

the school board that occurred after plaintiffs filed the lawsuit. 691 F.2d at 983 ("The election of

a single black ... is not conclusive evidence that the votes of the minority are not being diluted.").

Similarly, in United States v. Marengo County Comm'n, this court discounted the probative value

of a black candidate's election and reelection to county coroner in an at-large system. See 731 F.2d

at 1572 ("The district court's conclusion that this nearly complete lack of success did not indicate

a lack of effective access to the system ... is clearly erroneous."). And, the court in McMillan v.

Escambia County, Fla. did not even consider—and thus relegated to a footnote—the at-large
election of one black county commissioner during the pendency of litigation. See 748 F.2d 1037,

1045 n. 20 (Former 5th Cir.1984). See also generally White v. Regester, 412 U.S. 755, 766-67, 93

S.Ct. 2332, 37 L.Ed.2d 314 (1973) (finding significance in the fact that the "white-dominated

organization that is in effective control of Democratic Party candidate slating" had endorsed only

two black candidates) (cited in Marengo, 731 F.2d at 1569); City of Carrollton Branch of the

NAACP v. Stallings, 829 F.2d 1547, 1560 (11th Cir.1987) (finding "no sustained minority electoral

success" within the county government despite one minority candidate's election to a municipal

position after the filing of the lawsuit), cert. denied, 485 U.S. 936, 108 S.Ct. 1111, 99 L.Ed.2d 272

(1988). Unlike the district court, these appellate panels did not require plaintiffs to advance proof

of voter manipulation. See Campbell, 691 F.2d at 983; Marengo, 731 F.2d at 1572; McMillan, 748

F.2d at 1045 & n. 20; accord Davis, 139 F.3d at 1417 n. 2.7 Although we find that the district court

did not clearly err in finding that blacks had achieved proportional representation (only as to the

county commission) pursuant to DeGrandy, we accord this factor less weight because of the timing

of Jennings's election. See De Grandy, 512 U.S. at 1020, 114 S.Ct. 2647 ("[T]he degree of probative

value assigned to proportionality may vary with the facts.")

                                                  B.


   7
    At first blush, this case may appear to contradict Askew v. City of Rome, where this court
adopted the district court's judgment that no vote dilution resulted from Rome's at-large method
of electing its commissioners and board of education members, in part because plaintiffs
"produced no evidence" that the white electorate engaged in "some sort of active conspiracy ... to
allow the black community a token representative, but no more." 127 F.3d 1355, 1385 (11th
Cir.1997) (per curiam ). A close read of Askew, however, reveals that it is materially
distinguishable from this case. First, unlike the voters in Liberty County, the voters in Rome
elected the black candidate prior to litigation. Next, in contrast to appellants, the Askew
plaintiffs failed to establish one of the Gingles factors, racial polarization. Finally, the plaintiffs
in Askew bore the burden of discounting minority success because they were attempting to prove
an "essential element" of their section 2 claim, whereas appellees in this case bore the burden of
proving those Senate factors (e.g., Senate Factor 7, minority electoral success) that they believed
weighed in their favor. 127 F.3d at 1385.
       We turn next to appellants' contention that the district court erred in finding that black

candidates' "lack of knowledge of the dynamics of running effective campaigns[,]" as opposed to

"the present socio-economic effects of past discrimination[,]" "significant[ly] imped[e] ... black

political participation in Liberty County." Solomon III, 957 F.Supp. at 1564-65 (Senate Factor 5).

Appellants argue that the court assumed without foundation that black candidates and would-be

candidates are more "apathetic" than their white counterparts. In response, appellees contend that

the record supports the district court's finding.

       We do not find that the district court clearly erred in rendering its finding on Senate Factor

5. In this circuit, it is well-established that "when there is clear evidence of present socioeconomic

or political disadvantage resulting from past discrimination, ... the burden is not on the plaintiffs to

prove that this disadvantage is causing reduced political participation, but rather is on those who

deny the causal nexus to show that the cause is something else." Marengo, 731 F.2d at 1569

(collecting cases). Thus, Senate Factor 5 should have weighed in appellants' favor unless appellees

offered a preponderance of evidence that something other than the lingering effects of past

discrimination caused the low number of black candidates.

        Appellees point to four portions of the record that they contend support the district court's

finding: (1) testimony that "blacks have frequently not known nor asked about alternatives to paying

qualifying fees"; (2) Solomon's testimony that he "did not know a voter registration list was

available to assist in targeting people who are more likely to vote"; (3) Solomon's testimony that

"getting to know the public is also a big part of" a successful campaign; and (4) testimony from Dr.

Billings, appellee's expert witness, that "Jennings's electoral success in 1990 resulted in large part

from becoming more knowledgeable about the political process in Liberty County, and running a

very personal kind of campaign." Solomon III, 957 F.Supp. at 1564-65 n. 101 (internal quotation
marks and record citations omitted). In addition, the district court provided additional examples

supporting its finding that socio-economic disparities did not hinder black political participation in

Liberty County. We believe that appellee's contentions, along with other subsidiary findings that

the district court made, support the conclusion that the district court's finding that "the greatest

obstacle to effective black participation in the political process has been a lack of knowledge of the

dynamics of running effective campaigns" was not clearly erroneous. Solomon III, 957 F.Supp. at

1564.

                                                  C.

        Finally, we discuss appellants' assertion that the district court clearly erred in its overall

finding of no vote dilution. Our review of this issue, of course, must take into account the error that

we have already found. In section V, part A, we found clear error in the district court's reliance on

Jennings's post-en banc electoral success. This error tainted the court's weighing Senate Factors 4

and 7 (but not proportionality as to the county commission) in favor of appellees.8

        That leaves us with the three Gingles factors, Senate Factors 2 and 3, and lack of

proportionality (only as to the school board) weighing in favor of appellants, proportionality (only

as to the county commission, and accorded less weight because of the timing of Jennings's election)

and Senate Factor 5 weighing in favor of appellees, and Senate Factors 1, 6, 8 and 9 and the absence

of racial bias also weighing in favor of appellees. A review of this record leaves us with "a definite



   8
    Because the district court's finding of proportionality regarding Jennings's election to the
county commission is accorded less weight, and because the lack of proportionality on the
school board is not dispositive to our reversal, we assume without deciding that De Grandy 's
proportionality factor properly applies where, as here, an at-large election system—as opposed to
a single-member voting district—is challenged. See De Grandy, 512 U.S. at 1014 n. 11, 114
S.Ct. 2647 (defining "proportionality" as the relationship between "the number of
majority-minority [single-member] voting districts [and] minority members' share of the relevant
population[ ]").
and firm conviction that a mistake has been committed." Anderson, 470 U.S. at 573, 105 S.Ct. 1504.

First and foremost, appellants' unquestionable establishment of the three Gingles factors, that is,

compactness/numerousness, minority cohesion and majority bloc voting, cuts very strongly in their

favor. As the Third, Fifth and Tenth Circuits have observed, "it will be only the very unusual case

in which the plaintiffs can establish the existence of the three Gingles factors but still have failed

to establish a violation of § 2 under the totality of circumstances." Jenkins v. Red Clay Consol. Sch.

Dist. Bd. of Educ., 4 F.3d 1103, 1135 (3d Cir.), cert. denied, 512 U.S. 1252, 114 S.Ct. 2779, 129

L.Ed.2d 891 (1994); see also Clark v. Calhoun County, Miss., 21 F.3d 92, 97 (5th Cir.1994);

Sanchez, 97 F.3d 1303, 1322 (10th Cir.1996) ("[I]t is the rare case for minority plaintiffs to satisfy

the Gingles ' preconditions and fail to overcome defendants' evidence that other factors rebut that

initial proof[.]"). Although this case may be "hard[,]" we do not find it particularly "unusual" or

"rare." Solomon III, 957 F.Supp. at 1525; Jenkins, 4 F.3d at 1135; Sanchez, 97 F.3d at 1322. All

ten judges of the en banc court agreed that appellants proved the Gingles factors "as a matter of

law," and at least five of those judges found that appellants "adduced strong evidence establishing

the other supportive [that is, Senate] factors." Solomon II, 899 F.2d at 1013 (per curiam ), & 1016-

17 n. 3 (Kravitch, J., specially concurring) (emphasis added). Although eight years have elapsed

between the en banc session and this appeal, the only new analytical evidence that appellees

presented—Jennings's electoral success and the results of a 1990 referendum where approximately

59.1 percent of Liberty County's black voters supported the retention of at-large elections for the

county commission, and approximately 60 percent supported at-large elections for the school

board—have not changed the record in their favor. See Solomon I, 865 F.2d at 1584 ("[C]lass

opposition to the remedy that may result from the successful litigation of a section 2 claim is

irrelevant in weighing the totality of circumstances."); Solomon III, 957 F.Supp. at 1555 n. 75 (even
if the district court considered appellees' new evidence concerning the threshold factors, it "would

still hold that the three Gingles factors have been established as a matter of law"); 1987

Memorandum Opinion at 24 ("[T]he propriety of Liberty County's election system does not depend

on whether, why, or what proportion of blacks favor a change[.]").

       Greatly underscoring the strength of appellants' evidence is Liberty County's high degree of

racially polarized voting (Senate Factor 2), a factor that courts consider the keystone of a section 2

claim. Gingles, 478 U.S. at 55, 106 S.Ct. 2752; McMillan, 748 F.2d at 1043; Marengo, 731 F.2d

at 1566; cf. Nipper, 39 F.3d at 1511-12 ("racially polarized voting[ ] is the linchpin of a § 2 vote

dilution claim") (internal quotation marks and citation omitted) (plurality opinion of Tjoflat, C.J.).

Indeed, it serves as one of the two "most important Senate Report factors[.]" Sessions, 56 F.3d at

1301 (quoting Gingles, 478 U.S. at 48 n. 15, 106 S.Ct. 2752, and Senate Report at 28-29) (Hatchett,

J., dissenting). Moreover, as the district court found, "the continued use of the majority vote

requirement can work to the detriment of black candidates[,]" as can "the size of Liberty County[.]"

957 F.Supp. at 1560-61 (Senate Factor 3); see generally Nipper, 39 F.3d at 1510 ("Of particular

concern are electoral structures, such as at-large elections in areas with white majorities, that

produce racial vote dilution because "[t]he right to vote can be affected by a dilution of voting power

as well as by an absolute prohibition on casting a ballot.' ") (quoting Allen v. State Bd. of Elections,

393 U.S. 544, 569, 89 S.Ct. 817, 22 L.Ed.2d 1 (1969)) (plurality opinion of Tjoflat, C.J.). In its

original memorandum opinion, the district court pointedly explained the significance of Liberty

County's size: "Liberty County does present a vast area to cover in an at-large campaign, and this

factor could work to the detriment of black candidates because of their lower average income." 1987

Memorandum Opinion at 13; cf. McMillan, 748 F.2d at 1044 & n. 17 (county's size of 657 square

miles "enhance[d] the problems faced by blacks seeking access to the political process"); Marengo,
731 F.2d at 1570 (county's "small population" and "large, rural area" rendered it expensive to

campaign "county-wide ... for an at-large position"). The disturbing fact that Liberty County's

blacks earn, on average, less than a third of the amount that whites earn intensifies this effect. See

Solomon III, 957 F.Supp. at 1563 ("While the average per capita income for whites in the county is

$ 13,127, the average per capita income for blacks is only $ 3,935."); cf. Marengo, 731 F.2d at

1570 ("Since blacks earn, on average, less than half of the amount that whites earn, the district court

correctly found that the size of the county contributes to dilution.") (emphasis added).9 Finally, to

date, "[b]lacks have not achieved proportional representation on the Liberty County School Board."

Solomon III, 957 F.Supp. at 1570 (De Grandy factor).

       In contrast to the evidence favoring appellants, the evidence relative to the remaining Senate

and other factors that purportedly cut in appellees' favor—Senate Factors 1, 6, and 8 and the absence

of racial bias—was anything but strong, and the district court's findings regarding Senate Factor 9

were clearly erroneous. Regarding Senate Factor 1, that appellants presented "no evidence" that

Liberty County's undisputed and extensive history of official discrimination hinders blacks' ability

to participate in the democratic process is, at most, a wash. Solomon III, 957 F.Supp. at 1559. As

we explained in section V, part A of this opinion, appellees, not appellants, bore the burden of

proving any Senate factor that they believed weighed in their favor. Thus, appellants' failure to

produce sufficient evidence on this factor should not hurt their claim. Equally as weak is the lack

of "recent overt or subtle racial appeals in campaigns in Liberty County." Solomon III, 957 F.Supp.

at 1566 (Senate Factor 6); see Marengo, 731 F.2d at 1571 (lack of evidence of racial appeals

"should not weigh heavily against a plaintiff proceeding under the results test of section 2" because



   9
    See also 1987 Memorandum Opinion at 15 ("[B]lacks in Liberty County currently bear the
effects of past discrimination in areas such as education, employment, and health.").
"overtly bigoted behavior has become more unfashionable") (internal quotation marks and citation

omitted).

       Nor is the district court's finding of responsiveness (Senate Factor 8) significant. As the

court itself acknowledged, this factor is "less important than other factors" in the totality of

circumstances. Solomon III, 957 F.Supp. at 1566 (citing Senate Report at 29; and Marengo, 731

F.2d at 1572); see also Gadsden, 691 F.2d at 983 ("Responsiveness .... has nothing to do with

impact."). Strangely, the court's finding contradicts its original view of the evidence. Soon after the

first trial, the court found that appellants had "proved a significant lack of responsiveness to the

interests of blacks by Liberty County's elected officials." 1987 Memorandum Opinion at 19

(emphasis added). Yet, after remand, without any new relevant evidence, the court found just the

opposite, that is, that both the county commission and the school board respond to the needs of the

black community. See Solomon III, 957 F.Supp. at 1567. These findings are irreconcilable. At best,

then, responsiveness is a close call.

        With regard to Senate Factor 9, however, we find substantial evidence of clear error in the

district court's finding that the policy underlying at-large election of school board members, adopted

in 1953, was not tenuous but instead was the result of a "citizen's reform movement in the county

to abolish the existing ward-type political system." Solomon III, 957 F.Supp. at 1568. The district

court acknowledged that "[t]here is little question that the Florida legislature's 1947 legislation

allowing counties to adopt at-large districts for the election of school boards ... was designed to

dilute the voting power of the black community." Solomon III, 957 F.Supp. at 1567. The district

court characterized this statute as "allowing" the adoption of at-large elections for school boards;

however, the Florida Legislature chose mandatory language in constructing this statute and this court

has characterized the statute as a "requirement." See, e.g., Solomon I, 865 F.2d at 1578 (Tjoflat,
C.J., concurring); McMillan v. Escambia County, Fla., 638 F.2d 1239, 1245-49 (5th Cir.Feb.), cert.

dismissed, 453 U.S. 946, 102 S.Ct. 17, 69 L.Ed.2d 1033 (1981).

        The district court also relied upon the testimony of Dr. Billings to support its conclusion on

Senate Factor 9. On cross-examination, however, Dr. Billings stated specifically that he was

testifying about the use of at-large elections in Liberty County only with respect to the county

commission—not the school board. The district court further relied upon the results of a 1990

county referendum in which voters chose not to abolish at-large elections for the school board, with

a resulting vote of 72.57% to 27.43%. Statistical analysis of this result showed that black as well as

white voters preferred to retain the at-large system, a fact that the district court ruled "undercut any

suggestion that the continued policy of maintaining at-large elections ... is somehow discriminatory

or otherwise tenuous." Solomon III, 957 F.Supp. at 1568. Whether the protected class supports the

challenged system, however, is irrelevant in determining whether the system is based upon a

discriminatory policy. See Solomon I, 865 F.2d at 1584 ("[C]lass opposition to the remedy that may

result from the successful litigation of a section 2 claim is irrelevant in weighing the totality of

circumstances."). Thus, we conclude that the district court clearly erred in finding that Senate Factor

9 did not support appellants' position in this case.

        With regard to racial animus, even if we assume, without deciding, that the district court's

findings are sound, they certainly do not tip the scales in appellees' favor. In fact, the district court

essentially neutralized that finding: "the lack of racial animus [in the voting community] does not

cancel out the proof provided under the other factors." Solomon III, 957 F.Supp. at 1570.

Moreover, under the approach that only two judges of this court who advocate the relevance of this

factor advance, appellees bore the burden of proof. See Nipper, 39 F.3d at 1515 ("[I]f the evidence

[that defendant sponsors] shows, under a totality of the circumstances, that the community is not
motivated by racial bias in its voting patterns, then a case of vote dilution has not been made.")

(plurality opinion of Tjoflat, C.J., and Anderson, J.). But see Nipper, 39 F.3d at 1547-60 (neither

the presence nor absence of racial bias in the voting community is relevant to section 2's results test)

(Hatchett, J., dissenting). It is safe to say that appellees barely exceeded, if not failed to meet

altogether, that burden through cross-examination of Solomon, appellants' witness. See Solomon

III, 957 F.Supp. at 1569 (citing Solomon's testimony at 59, 61, 66 and 82-84).

        In short, the neutral findings and evidence favoring appellees did not begin to outweigh

appellants' strong proof of the three Gingles factors and other vote dilution factors. The district

court clearly erred in finding to the contrary. We are mindful that no mechanistic formula exists

under section 2 of the Voting Rights Act. See De Grandy, 512 U.S. at 1011, 114 S.Ct. 2647 (courts

should decide section 2 claims based on a "comprehensive, not limited, canvassing of relevant

facts"); Marengo, 731 F.2d at 1574 ("No formula for aggregating the factors applies in every

case."). Our careful, searching and practical review of the record, however, compels us to hold that

both the Liberty County Commission and the Liberty County School Board violated section 2

through their at-large election system. See Gingles, 478 U.S. at 79-80, 106 S.Ct. 2752 (courts should

"carefully" consider the totality of circumstances "based upon a searching practical evaluation of

the past and present reality") (internal quotation marks and citation omitted).

                                         VI. CONCLUSION

        For the foregoing reasons, we reverse the judgment of the district court and remand the case

for the implementation of a remedy and other proceedings consistent with this opinion.

        REVERSED and REMANDED.

        BLACK, Circuit Judge, dissenting:

        I respectfully dissent because the district court's factual findings were not clearly erroneous.
       The parties, the Court, and I all agree as to the applicable law in this case. We agree that the

district court weighs several factors and there can be no liability unless the totality of the

circumstances demonstrates that "the members of the minority group are denied equal political

opportunity with respect to their race or color." Op. at 1293 (quoting Solomon v. Liberty County,

957 F.Supp. 1522, 1554 (N.D.Fla.1997)). In addition, we agree that we review a district court's

finding of no vote dilution for clear error. See Thornburg v. Gingles, 478 U.S. 30, 79, 106 S.Ct.

2752, 2781 (1986). " If the district court's account of the evidence is plausible in light of the record

viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been

sitting as the trier of fact, it would have weighed the evidence differently." Anderson v. City of

Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511 (1985).

       In this case, the district court conducted its fact-intensive inquiry and found no vote dilution.

I have come to the conclusion that the district court did not clearly err. I do no suggest it is

impossible that another trier of fact could have reached a different result from that reached by the

district court. What I do state, however, is that the findings the district court made on remand after

taking supplemental evidence in this fact-intensive case were not clearly erroneous.

       The Court holds that the district clearly erred by (1) considering the electoral success of Earl

Jennings, a black county commissioner,1 and (2) finding the policy underlying at-large election of

school board members, adopted in 1953, was not tenuous. The Court believes that these two errors

tainted the district court's weighing of three factors—Senate Factors 4, 7 and 9—and resulted in an

erroneous ultimate finding of no vote dilution. See Opinion at 1301, 1303 - 04.

       The district court did not clearly err by considering Jennings' electoral success. The Supreme



   1
   The county elected Jennings to the County Commission in 1990. He was re-elected in 1992
and again in 1996.
Court has stated that a district court "could appropriately take account of the circumstances

surrounding recent black electoral success in deciding its significance." Gingles, 478 U.S. at 76, 106

S.Ct. at 2779. The Supreme Court said that a district court "view with caution" black candidates'

electoral success following the filing of a lawsuit and that proof that some minority candidates have

been elected does not automatically foreclose a § 2 claim. How much weight to assign to Jennings'

sustained electoral success is within the discretion of the district court; a § 2 determination as to

vote dilution requires "an intensely local appraisal of the design and impact of the contested electoral

mechanisms." Id. at 79, 106 S.Ct. at 2781 (internal quotations and citation omitted).

        Upon closely scrutinizing Jennings' election and re-elections, the district court found no

evidence of any special circumstances that would require it to disregard Jennings' electoral success.

The district court found that black voters preferred Jennings. This finding was not clearly erroneous.

In the Eleventh Circuit, "[w]hether a given minority candidate who has long enjoyed electoral

success is the preferred representative requires appraisal of local facts within the ken of the district

court and best left to it." Meek v. Metropolitan Dade County, 908 F.2d 1540, 1548 (11th Cir.1990).2


   2
    I do note that the district court may have misused data from voting precinct one to reach
conclusions about residential district one. In the 1996 run-off primary Jennings actually received
73.02 percent of the votes in precinct one, not district one. Correcting this error, however, hurts
the plaintiff's case. Whereas only 46.09 percent of the voters in residential district one are black,
58.05 percent of voting precinct one is black. If every white voter in precinct one voted for
Jennings, he still had to get a majority of the black vote, 53.52 percent to be exact. This suggests
to me, as it did to the district court, that black voters prefer Jennings.

                Jennings ran against two other black candidates in the first 1996 primary. In that
        race, Jennings won 24.06 percent of the vote in precinct one, while another black
        candidate won 52.83 percent. However, in precinct two, which is 56.92 percent black,
        Jennings won 44.38 percent of the total vote, while the next closest black candidate won
        only 19.76 percent. The district court's view of the statistical evidence was that black
        voters preferred Jennings. This view may not be inescapable, but it is at least
        permissible. "Where there are two permissible views of the evidence, the factfinder's
        choice between them cannot be clearly erroneous." Anderson, 470 U.S. at 574, 105 S.Ct.
        at 1511.
       The Court nonetheless speculates that white voters somehow manipulated Jennings' election

to defeat this lawsuit, even though plaintiffs have offered us no such evidence.3 See Opinion at 1296

- 97. The Court seems to place the burden on the defendants to disprove its supposition of

manipulation. See Opinion at 1297. However, once the defendants produce evidence of Jennings'

repeated success, it is the plaintiffs who shoulder the burden of controverting such success. See

Gingles, 478 U.S. at 77, 106 S.Ct. at 2780 ("In some situations, it may be possible for § 2 plaintiffs

to demonstrate that such sustained success does not accurately reflect the minority group's ability

to elect its preferred representatives.") (footnote omitted).

       The district court also did not clearly err by finding that the policy underlying at-large school

board elections in Liberty County was not tenuous. Although the statute passed by the Florida

legislature in 1947 may have been designed to dilute the voting power of the black community, this

case is not about statewide legislation. Rather, this case is about the adoption and continued

maintenance of at-large elections by Liberty County. The Court emphasizes that the 1947 Florida

statute required the adoption of at-large school board elections. See Opinion at 1301. While this

may have been so as a general rule, counties could opt out of at-large elections by population act.

Indeed, Liberty County used population acts to keep its single-member district system until 1953,

a fact of which the plaintiffs' expert Dr. Schofner was unaware. Solomon, 957 F.Supp. at 1568 n.



   3
    Indeed, in a 1990 county-wide referendum 59.1 percent of black voters voted against
single-member districts for county commission elections, and 60.0 percent of black voters voted
against single-member districts for school board elections. The county's black voters thus prefer
the current system and oppose the remedy sought (on their behalf, ironically) in this lawsuit. I
realize this Court opined in a subsequently vacated panel decision that "class opposition to the
remedy that may result from the successful litigation of a section 2 claim is irrelevant in
weighing the totality of the circumstances," Solomon v. Liberty County, 865 F.2d 1566, 1584
(11th Cir.1988), vacated, 873 F.2d 248 (11th Cir.1989). Irrespective of their relevancy to
weighing the Senate Factors, however, the results of the 1990 referendum certainly militate
against the Court's supposition that white officials conspired to manipulate black voters.
107. After considering conflicting expert testimony and evidence from both sides, the district court

found that Liberty County adopted at-large school board elections in 1953 as a result of a citizen's

reform movement to abolish the existing ward-type political system.4 This finding was not clearly

erroneous.

       After subtracting the three factors implicated by the two errors it perceives, the Court weighs

the evidence for itself and finds that the evidence favoring appellees does not "tip the scales in

appellees' favor." See Opinion at 1302. Because it would have weighed the evidence differently,

the Court concludes that the district court's finding of no vote dilution is clearly erroneous. By so

doing, the Court duplicates the role of the district court and thereby "oversteps the bounds of its duty

under Rule 52(a)." Anderson, 470 U.S. at 573, 105 S.Ct. at 1511. Accordingly, I respectfully

dissent.




   4
    "The ward system had allowed a single family or faction to control each district—effectively
disenfranchising other voters (who at that time were all white), while furthering the special
interests of the family or faction at the expense of the rest of the county." Solomon, 957 F.Supp.
at 1568 (citing expert testimony of Dr. Billings and Mr. Eubanks).